IN THE SUPREME COURT OF THE STATE OF NEVADA


                  EDWAN THURMOND,                                         No. 70334
                                          Appellant,
                                vs.
                  THE STATE OF NEVADA,                                         FILED
                                    Respondent.                                 JUL 15 2016

                                       ORDER DISMISSING APPEAL

                              This appeal was initiated by the filing of a pro se notice of
                  appeal. Eighth Judicial District Court, Clark County; Elizabeth Goff
                  Gonzalez, Judge.
                              On May 2, 2016, appellant filed a notice of appeal.             No
                  appealable order was designated in the notice of appeal. Because
                  appellant failed to designate an appealable order, we
                              ORDER this appeal DISMISSED.




                                          Cherry


                        4.‘14117, 41



                  Douglas



                  cc: Hon. Elizabeth Goff Gonzalez, District Judge
                       Edwan Thurmond
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA


(0) 1947A    me